645 So.2d 1078 (1994)
Principe O. ZORRILLA, Appellant,
v.
L. LURIA AND SON, INC. and Florida Unemployment Appeals Commission, Appellees.
No. 94-606.
District Court of Appeal of Florida, Third District.
November 23, 1994.
*1079 Principe O. Zorrilla, in pro. per.
John D. Maher, Tallahassee, for appellee Unemployment Appeals Com'n.
Before SCHWARTZ, C.J., and BARKDULL and HUBBART, JJ.
SCHWARTZ, Chief Judge.
The appellant was employed as a sales person in the jewelry department of a retail store. He was fired because he contumaciously refused to follow his supervisor's instruction that he wear a jacket on the job, even after he was repeatedly admonished to do so and was warned that he would be discharged if he did not. He now seeks review of a determination denying him unemployment compensation benefits on the ground that he was discharged for "misconduct." § 443.036(26), Fla. Stat. (1993). We affirm. In our view, Zorilla's consistent refusal to abide by his employer's appropriate instructions was properly found "in deliberate violation or disregard of standards of behavior which the employer ha[d] the right to expect... ." § 443.036(26)(a), Fla. Stat. (1993). See Rubido v. Brinks, Inc., 601 So.2d 1298 (Fla. 3d DCA 1992) (deliberate violation of company rules deemed misconduct); National Ins. Servs. Inc. v. Florida Unemployment Appeals Comm'n, 495 So.2d 244 (Fla. 2d DCA 1986) (same). The employee's deliberate violation of the supervisor's repeated warnings clearly distinguishes his case from many recent others in which we have held that a first-time, usually trivial violation of a company policy was not misconduct. See Tanav v. DHL, 639 So.2d 1053 (Fla. 3d DCA 1994), and cases cited.
Affirmed.